Title: To James Madison from John Strode, 15 October 1808
From: Strode, John
To: Madison, James



Culpeper Va. 15 Oct 1808.

With all due Respect & Regard I beg leave good & Worthy Sir to Approach Your hand and implore that You will be pleased from Matters of infinitely more importance to be good enough to Spare One Single Minutes Attention to my Singular Situation, and kindly favour me with Your advice; My Son has Nearly made up His Company and most probably will be Orderd to Some distant place; in which Case, in my embarrassd Situation Lord knows what I am to do!  Never did poor man Stand more in Need of the Aid of advice, nor Any one more destitute of that Aid, except indeed You will Condescendingly deign to favour me therewith: do You believe Sir that if I was to petition the President and the commander in chief, that my Son might be Stationd at Norfolk? could that favour be obtaind without any loss to the Service of our Country, He might beside performing the duties of His Office find some Leisure Moments to Assist me in things which I might at that place confide to His Care & which might in some degree contribute perhaps to Relieve me from the Severe embarrassment which the present unforeseen convulsions on the other Side of the Atlantic has produced in general, but more especially to my self in particular; If that favour be too great for me to expect, or Any way improper for me to ask, I Shall be Silent & Submissive!  At any Rate pray Sir be good enough to honor me with a line I intreate You.  Pray commend me to Your Angel-likeLady.  I am Sir Your most Obdt hble Servt.

John Strode


Poor Mr. Barbour is begging the Aid of his frds to Assist him to fill the Vacancy in the Loan Office Occasiond by the death of the late Virtuous Citizen John Page.

